Case 2:21-cr-00152 Document 1 Filed 08/31/21 Page 1 of 6 PagelD #: 1

SEAL

  
 

 
 

LED

 

 

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON GRAND JURY 2020

AG 3 | ae

 

     

 

 

AUGUST 31, 2021 SESSION

RORY L. PERRY Il, CLERK
U.S. District Court
jem District of West Virginia

ee

  

UNITED STATES OF AMERICA

 

v. CRIMINAL NO. Zo 2 / - cr-ce/S2
18 U.S.C. § 242

CHRISTOPHER OSBORNE 18 U.S.C. § 844(h) (1)
18 U.S.C. § 1512 (b) (3)

ELNPLESELEEZSS

The Grand Jury charges:

COUNT ONE
(Deprivation of Rights Under Color of Law)

dss On January 19, 2021, the defendant, CHRISTOPHER OSBORNE,
served as a police officer with the Marmet Police Department in
Marmet, West Virginia, and as a firefighter with both the Charleston
Fire Department in Charleston, West Virginia, and the Danville
Volunteer Fire Department in Danville, West Virginia.

2 On January 19, 2021, Victim 1, a person known to the Grand
Jury, was a 16-year-old minor female.

oe On or about January 19, 2021, at or near Danville, Boone
County, West Virginia, and within the Southern District of West
Virginia, defendant CHRISTOPHER OSBORNE, while acting under color
of law, penetrated Victim 1's vulva with his penis, and made

contact: with Victim 1’s vulva with his mouth, all without Victim
Case 2:21-cr-00152 Document 1 Filed 08/31/21 Page 2 of 6 PagelD #: 2

l’s consent, thereby willfuily depriving Victim 1 of liberty
without due process of law, which includes the right to bodily
integrity, secured and protected by the Constitution and laws of
the United States. The offense included aggravated sexual abuse,
attempted aggravated sexual abuse, kidnapping, and attempted
kidnapping, and resulted in bodily injury to Victim 1.

In violation of Title 18, United States Code, Section 242.
Case 2:21-cr-00152 Document1 Filed 08/31/21 Page 3 of 6 PagelD #: 3

COUNT ‘TWO
{Deprivation of Rights Under Color of Law)

1. On November 6, 2019, the defendant, CHRISTOPHER OSBORNE,
served as a police officer with the Madison Police Department in
Madison, West Virginia, and as a firefighter with the Danville
Volunteer Fire Department in Danville, West Virginia.

2. On November 6, 2019, Victim 2, @ person known to the
Grand Jury, was a 49-year-old woman.

3. On or about November 6, 2019, at or near Madison, Boone
County, West Virginia, and within the Southern District of West
Virginia, defendant CHRISTOPHER OSBORNE, while acting under color
of law, destroyed the property of Victim 2, without lawful
justification, thereby willfully depriving Victim 2 of the right to
be secure in her person, papers, and effects against unreasonable
searches and seizures by one acting under color of law, a right
secured and protected by the Constitution and laws of the United
States. The offense included the use and attempted use of fire.

In violation of Title 18, United States Code, Section 242,
Case 2:21-cr-00152 Document1 Filed 08/31/21 Page 4 of 6 PagelD #: 4

COUNT THREE
(Arson to Commit Deprivation of Rights Under Color of Law)

On or about November 6, 2019, at or near Madison, Boone County,
West Virginia, within the Southern District of West Virginia,
defendant CHRISTOPHER OSBORNE did knowingly use fire to commit a
felony offense which may be prosecuted in a court of the United
states.

The felony offense constituted a deprivation of rights under
color of iaw (18 U.S.C. 8 242) in connection with the conduct alleged

in Count Two of this indictment.

In violation of Title 18, United States Code, Section 844 {hj (1).
Case 2:21-cr-00152 Document 1 Filed 08/31/21 Page 5 of 6 PagelD #: 5

COUNT FOUR
(Obstruction of Justice)

On or about January 26, 2021, at or near Madison, Boone
County, West Virginia, and within the Southern District of West
Virginia, defendant CHRISTOPHER OSBORNE knowingly engaged in
misleading conduct toward investigators with the intent to hinder,
delay, and prevent the communication to a law enforcement officer
and judge of the United States of information relating to the
commission and possible commission of a Federal offense, and
attempted to do so. Specifically, the defendant, CHRISTOPHER
OSBORNE, Guring a voluntary interview with the West Virginia State
Police, falsely denied that on January 19, 2021, he engaged in any
sexual contact or sexual act with Victim 1, including fondiing
Victim 1, touching Victim 1’s breast, digitally penetrating Victim
1, and having sex or sexual relations with Victim 1.

In violation of Title 18, United States Code, Section

1512 (b) (3).
Case 2:21-cr-00152 Document 1 Filed 08/31/21 Page 6 of 6 PagelD #: 6

By:

LISA G. JOHNSTON
Acting United States Attorney

Quaux w- WHut
JULTE M. WHITE
JENNIFER RADA HERRALD
Assistant United States Attorneys

KRISTEN CLARKE
Assistant Attorney General

By: J) Auta Lol

KATHRYN I=. GILBERT
Trial Attorney
Criminal Section
Civil Rights Division
